Name: Commission Regulation (EEC) No 2300/89 of 28 July 1989 amending Regulation (EEC) No 3152/85 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/8 Official Journal of the European Communities 29 . 7. 89 COMMISSION REGULATION (EEC) No 2300/89 of 28 July 1989 amending Regulation (EEC) No 3152/85 laying down detailed rules for the application of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy Whereas the measures provided for in this Regulation are in accordance with the opinions of the management committees concerned, HAS ADOPTED THIS REGULATION : Article 1 The following Article 3a is hereby inserted into Regulation (EEC) No 3152/85 : Article 3a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regulation (EEC) No 1636/87 (2), and in particular Article 12 thereof, Whereas Article 3 of Regulation (EEC) No 1676/85 determines the exchange rates to be used to convert into ecus the amounts relating to world market data which are expressed in national currency ; Whereas, to ensure a uniform approach within the Community and to simplify administrative management, it should be specified that in principle the rates used for fixing or adjusting the monetary compensatory amounts are to be used to convert into ecus the amounts relating to world market data expressed in national currencies ; whereas that provision should be introduced into Commission Regulation (EEC) No 3152/85 (3), as last amended by Regulation (EEC) No 3890/88 (4) ; Without prejudice to measures adopted pursuant to Article 3 (2) of Regulation (EEC) No 1676/85, the rates used to fix or, where appropriate, to adjust, the monetary compensatory amounts shall be used for the conversion into ecus referred to in the first indent of paragraph 1 (a) of that Article. The Commission shall publish the rates in the "L" series of the Official Journal of the European Communities.' Article 2 This Regulation shall enter into force on 31 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 1 . (2) OJ No L 153, 13 . 6. 1987, p. 1 . (3) OJ No L 310, 21 . 11 . 1985, p. 1 . (4) OJ No L 346, 15. 12. 1988 , p. 26.